SEPARATION BENEFITS AGREEMENT AND RELEASE

Jim Milton (“Employee”) has been informed about the loss of his employment with
UGS Corporation (“UGS”) effective December 1, 2005. UGS wishes to provide
Employee with separation benefits as Employee transitions to new endeavors. In
exchange for UGS providing separation benefits, Employee is being asked to
forego certain potential legal claims and rights relating to his employment with
UGS and separation therefrom. Therefore, Employee and UGS enter into the
following Separation Benefits Agreement and Release (hereinafter “Agreement”).

FIRST: Payments and Benefits.

Following the Effective Date of this Agreement (as defined in the Twelfth
Paragraph below), Employee will be provided with the following benefits:



  1.   One year’s base salary at $400,000 per year, to be paid in a lump sum by
no later than December 14, 2005.



  2.   COBRA coverage (health and dental) paid for 12 months.



  3.   If Employee moves back to Houston by no later than December 1, 2006,
(a) the reasonable costs of the physical move of personal and household goods;
and (b) a real estate sales commission not to exceed 6% to sell his home in
Plano, Texas.

Employee understands that UGS will not pay these amounts until such time as
Employee has irrevocably signed this Agreement, returned to UGS all UGS
equipment and/or property, and/or has satisfied all outstanding debts to UGS,
and has paid off all amounts owed on any and all corporate credit cards.
Employee further understands the foregoing is all Employee is entitled to
receive from UGS except for benefits to which he is entitled under any UGS plan
qualified under Section 401(a) of the Internal Revenue Code, including the UGS
401(k) Plan, and COBRA benefits pursuant to Internal Revenue Code section 4980B.
Employee will receive no further wage, vacation (unless required by law),
commission, bonus or other payments from UGS.

Employee expressly acknowledges the payment described above is more than UGS is
required to provide under its regular policies and procedures.



      SECOND: Complete Release.

In return for the consideration set forth above, Employee agrees to release UGS,
all of its owners, parents, subsidiaries, affiliates and any related companies
and the employees, agents, attorneys, officers and directors of any of them
(hereinafter collectively referred to in this Agreement as “UGS”) from all
claims or demands Employee may have against UGS, including, but not limited to,
any claims related to Employee’s employment with UGS or separation from that
employment and any claims for attorneys fees and costs. This Release includes,
without limitation, a release of any rights or claims Employee may have under
the Age Discrimination in Employment Act, as amended, which prohibits age
discrimination in employment; Title VII of the Civil Rights Act of 1964, as
amended, which prohibits discrimination in employment based on race, color,
national origin, religion or sex; the Americans with Disabilities Act, as
amended, which prohibits discrimination against individuals with disabilities;
the Fair Labor Standards Act, as amended, which regulates matters regarding
compensation; the Family Medical Leave Act, as amended, which regulates matters
regarding certain types of leaves; or any other federal, state or local laws or
regulations that in any way relate to the employment of individuals and/or
prohibit employment discrimination of any form. This Release also includes,
without limitation, a release by Employee of any related or unrelated wrongful
discharge claims, contractual claims, tort claims or any other actions. This
Release covers both claims that Employee knows about and those he may not know
about.

This Agreement does not include, however, a release of Employee’s right, if any,
to benefits he is entitled to under any UGS plan qualified under Section 401(a)
of the Internal Revenue Code, including the UGS 401(k) Plan, and COBRA benefits
pursuant to Internal Revenue Code section 4980B.



      THIRD: Non-Competition, Non-Solicitation of Employees and Other Conduct.

Employee acknowledges and agrees that under the terms and the provisions of this
Agreement, and in consideration for compliance with the terms, conditions and
covenants hereunder, he will receive benefits from UGS that would not otherwise
be available to him, and that such benefits are substantial and material.
Accordingly, Employee agrees to the following provisions and covenants:

3.1 Non-Competition. For one (1) year after the Effective Date, without the
express, prior written consent of the CEO of UGS, Employee shall not engage in
any of the conduct described in subparagraphs (a)-(c) below, either directly or
indirectly, individually or as an employee, contractor, consultant, partner,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly traded corporation) or in any other capacity for any
person, firm, partnership or corporation:

a. provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation for any of the
following named competitors of UGS: Dassault Systems; the part(s) of IBM that
work directly with Dassault Systems; Matrix One; PTC; Agile; SAP; Oracle; Baan;
or to perform duties anywhere in the world for any of the distributors or
resellers of the these named competitors’ CAD and/or PLM software products and
services;

b. participate in the inducement of or otherwise encourage UGS employees,
customers, or vendors to breach, modify, or terminate any agreement or
relationship that they have with UGS; or

c. participate voluntarily with or provide assistance or information to any
person or entity that is involved in (i) negotiations with UGS involving a
contract or services to be rendered by UGS; or (ii) a potential or existing
business or legal dispute with UGS, including, but not limited to, litigation,
except as may be required by law.

3.2 Non-Solicitation. Employee acknowledges that his access to Confidential
Information and to the Company’s customers and his development of goodwill on
behalf of the Company with its customers during his employment would give him an
unfair competitive advantage were he to leave employment and begin competing
with the Company or for its existing customers and that he therefore is being
granted access to Confidential Information and the customers of the Company in
reliance on his agreement hereunder. Employee therefore agrees that, during his
employment and for the period of 24 months immediately following termination (in
the aggregate, the “Non-Solicitation Period”), he will not solicit or encourage
any customer of the Company to terminate or diminish its relationship with the
Company and he will not seek to persuade any such customer to conduct with any
individual or entity any business or activity which such customer conducts or
could conduct with the Company. Acknowledging the strong interest of the Company
in an undisrupted workplace, Employee agrees that, during the Non-Solicitation
Period, he will not, and he will not assist any individual or entity to,
(a) hire or solicit for hiring any employee of the Company or seek to persuade
any employee of the Company to discontinue employment or (b) solicit or
encourage any independent contractor providing services to the Company to
terminate or diminish its relationship with the Company.

3.3 Cooperation. Employee agrees that from and after the Effective Date, he will
cooperate fully with UGS, its officers, employees, agents, affiliates and
attorneys in the defense or prosecution of, or in preparation for the defense or
prosecution of any lawsuit, dispute, investigation or other legal proceedings
(“Proceedings”) that may be on-going, anticipated or threatened. Employee
further agrees that he will cooperate fully with UGS, its officers, employees,
agents, affiliates and attorneys on any other matter related to UGS business
(“Matters”) during the period of Employee’s employment with UGS.

Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be requested by UGS,
and shall be within the knowledge of Employee. Such cooperation shall be
provided by Employee without charge, provided that the Employee shall be
entitled to reimbursement for all reasonable and appropriate expenses incurred
by him in so cooperating, including (by way of example and not by way of
limitation) airplane fares, hotel accommodations, meal charges and other similar
expenses to attend Proceedings/Matters outside of the city of Employee’s
residence. In the event Employee is asked by a third party to provide
information regarding UGS, or is called other than by UGS as a witness to
testify in any Proceeding/Matter related to UGS, Employee will notify UGS as
soon as possible in order to give UGS a reasonable opportunity to respond and/or
participate in such Proceeding/Matter.

3.4 Other Conduct. No later than the Effective Date of this Agreement, Employee
further agrees to return to UGS all UGS property and equipment, and all
documents (including all electronic material and duplicate copies) and other
tangible items of or containing UGS Information which are in Employee’s
possession, custody or control, or which come into his possession, custody, or
control after the Effective Date of this Agreement. For one (1) year after the
Effective Date of this Agreement (for purposes of this Agreement, “Effective
Date” shall mean the date seven days after Employee signs the Agreement),
Employee further promises not to commit any act or make any statement that is,
or could reasonably be interpreted as, detrimental to the business, reputation,
or good will of UGS, including disparaging or embarrassing UGS or its officers,
directors, or senior managers. UGS likewise promises not to commit any act or
make any statement that is, or could reasonably be interpreted as, detrimental
to the Employee’s reputation. UGS and Employee acknowledge that the terms of
this Paragraph shall not preclude Employee from providing truthful testimony if
mandated by subpoena or court order to do so.

3.5 Remedies. If the scope of any provision contained in the Third Paragraph of
this Agreement is too broad to permit enforcement of such provision to its full
extent, then such provision shall be enforced to the maximum extent permitted by
law, and enforced as reformed or modified, in any proceedings brought to enforce
such provision. Subject to the provisions of the foregoing sentence, whenever
possible, each provision of the Third Paragraph will be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of the Agreement is held to be prohibited by or invalid under applicable law,
such provision, to the extent of such prohibition or invalidity, shall be deemed
not to be a part of the Agreement, and shall not invalidate the remainder of
such provision or the remaining provisions of the Agreement. Employee
understands and agrees that UGS would be irreparably damaged in the event that
the provisions of the Third Paragraph are violated, and agrees that UGS shall be
entitled (in addition to any other remedy to which it may be entitled, pursuant
to this Agreement, at law or in equity) to an injunction or injunctions to
redress breaches of this Agreement and to specifically enforce the terms and
provisions hereof. Employee shall be responsible for reimbursing UGS for the
costs and attorneys’ fees associated with litigation pursuant to the Third
Paragraph of this Agreement.



      FOURTH: No Future Lawsuits.

Employee promises never to file a lawsuit, demand, action or otherwise assert
any claims that are released in the Second Paragraph of this Agreement
(excluding a lawsuit filed by Employee solely for the purpose of challenging the
validity of the Age Discrimination in Employment Act waiver).



      FIFTH: Confidentiality.

5.1 Confidential Information. “Confidential Information” means all information
which has not been made public concerning the Company’s business, including but
not limited to: (a) all proprietary information of the Company, including but
not limited to the products and services, technical data, methods, processes,
know-how, developments, inventions, and formulae of the Company; (b) the
development, research, testing, marketing and financial activities and strategic
plans of the Company; (c) the costs and sources of supply of the Company’s
products and services; (d) the identity and needs of the customers, prospective
customers and subcontractors of the Company, customer lists and customer and
sales records, the identity of contacts at purchasers, any list of purchasers,
and any list of sales transactions and/or prices charged by the Company); (e)
the people and organizations with whom the Company has business relationships
and the nature of those relationships; and (f) any information that the Company
may receive or has received from customers, subcontractors, suppliers or others,
with any understanding, express or implied, that the information would not be
disclosed.

Employee agrees that all Confidential Information is and shall remain the sole
and exclusive property of the Company and that, except as required for the
proper performance of his regular duties for the Company, as expressly
authorized in writing in advance by an officer of the Company or the designee of
an officer, or as required by applicable law, he will never, directly or
indirectly, use or disclose any Confidential Information. Employee understands
and agrees that this restriction shall continue to apply after the termination
of his employment or this Agreement. He agrees to provide prompt notice to the
Company of any required disclosure of Confidential Information sought pursuant
to subpoena, court order or any other legal requirement and to provide the
Company a reasonable opportunity to seek protection of the Confidential
Information prior to any such disclosure. Employee agrees that all documents,
records and files, in any media of whatever kind and description, relating to
the business of the Company and any copies (including without limitation
electronic) (the “Documents” and each individually, a “Document”), whether or
not prepared by him, shall be the sole and exclusive property of the Company,
that he will not copy or remove any Documents, or copies, from the premises of
the Company except as required for the proper performance of his regular duties
and that he will safeguard, and return to the Company immediately upon
termination of his employment, and at such other times as may be specified by
the Company, all Documents and all other property of the Company, and all
documents, records and files of their customers, subcontractors and suppliers
(“Third-Party Documents”) and all other property of such customers,
subcontractors and suppliers, then in his possession or control. He also agrees
that, upon request of an officer of the Company, he will disclose all passwords
pertinent to enable the Company to obtain access to the Documents and
Third-Party Documents.

5.2 Other Aspects of Confidentiality. For one (1) year after the Effective Date
of this Agreement (for purposes of this Agreement, “Effective Date” shall mean
the date seven days after Employee signs the Agreement), Employee agrees to keep
the terms of this Agreement confidential. Specifically, and unless otherwise
required by law, Employee promises he will never reveal to the public,
publicize, communicate or otherwise make public the terms of this Agreement.
However, Employee may disclose the terms of this Agreement to his spouse, legal
counsel, and/or financial advisor, but only after Employee has obtained from
such individuals their written agreement to maintain the confidentiality of the
terms of this Agreement. Additionally, both Employee and UGS agree that this
Agreement may be used as evidence in a possible lawsuit in which either Employee
or UGS alleges the other party has broken promises made in this Agreement.

Employee also promises to refrain from commenting, publicly or privately (other
than to his immediate family) on his employment, or the termination of his
employment from UGS, except to the limited extent necessary to obtain new
employment. Employee further recognizes that if he violates the provisions of
this Fifth Paragraph, this Agreement shall otherwise remain in full force and
effect, including Employee’s release of all claims.



      SIXTH: Non-Admission of Liability.



      By entering into this Agreement, UGS does not admit it has done anything
wrong.



      SEVENTH: Non-Release of Future Claims.

This Agreement does not waive or release any rights or claims Employee may have
under the Age Discrimination in Employment Act which may arise after the date
Employee signs this Agreement.



      EIGHTH: Consequences of Employee Violation of Promises.

If Employee breaks the promises he made in the Fourth Paragraph of this
Agreement (excluding a lawsuit filed by Employee solely for the purpose of
challenging the validity of the Age Discrimination in Employment Act waiver),
Employee will pay for all costs incurred by UGS, including reasonable attorneys’
fees, in defending against Employee’s claim. In addition, if Employee breaks the
promises he made in the Fourth Paragraph of this Agreement (excluding a lawsuit
filed by Employee solely for the purpose of challenging the validity of the Age
Discrimination in Employment Act waiver), Employee will have to repay to UGS the
gross sum of money and other compensation and/or benefits provided by UGS,
described in the First Paragraph of this Agreement.

If Employee breaks the promises he made in the Third and/or Fifth Paragraphs of
this Agreement, Employee acknowledges that calculation of the harm done to UGS,
and resulting damages would be extremely difficult to determine. Therefore,
Employee agrees that in the event he breaks such promises, Employee will pay as
liquidated damages to UGS a sum equal to the gross sum of money and other
compensation and/or the monetary equivalent of the benefits provided by UGS in
the First Paragraph of this Agreement.

Employee further recognizes that even if he violates the terms of this
Agreement, this Agreement shall remain in full force and effect, including
Employee’s release of all claims.



      NINTH: Period for Review and Consideration of Agreement.

Employee understands he has been given a period of 21 days to review and
consider this Agreement before signing it. Employee further understands he may
use as much of this 21-day period as he wishes prior to signing.



      TENTH: Encouragement to Consult with Attorney.

Employee acknowledges he was advised in writing to consult with an attorney
before signing this Agreement.



      ELEVENTH: Employee’s Right to Revoke Agreement.

Employee may revoke this Agreement within seven (7) days of Employee’s signing
it. Revocation must be made by delivering a written notice of revocation to: Dan
Malliet, UGS Human Resources , 5800 Granite Parkway, Plano, TX 75024, either by
hand, by facsimile transmission to (972) 987-3385, or by certified mail, return
receipt requested. For any such revocation to be effective, written notice must
be received no later than the close of business on the seventh day after
Employee signs this Agreement. If Employee revokes this Agreement it shall not
be effective or enforceable and Employee will not receive any of the
compensation or other benefits described in the First Paragraph of this
Agreement.

TWELTH: Effective Date.

While the implementation of this Agreement begins when the Employee loses his
employment at the Company effective December 1, 2005 or earlier if such should
occur, this Agreement shall become effective seven (7) days after Employee signs
this Agreement (without having revoked it pursuant to the Eleventh Paragraph).



      THIRTEENTH: Governing Law.

This Agreement and its enforceability shall be governed by and construed in
accordance with the substantive law of the State of Texas. Any dispute or
conflict arising out of or relating to this Agreement, except for an action
brought by UGS pursuant to the Third Paragraph of this Agreement, must be
brought in a court that has jurisdiction over matters in Collin County, Texas.
Furthermore, Employee agrees such court shall have personal jurisdiction over
him/her and further agrees to waive any rights he may have to challenge the
court’s jurisdiction over him/her.



      FOURTEENTH: Entire Agreement.

For the purpose of implementing a full and complete release and discharge of
claims, Employee expressly acknowledges this Agreement is intended to include in
its effect, without limitation, all the claims described in the preceding
paragraphs, whether known or unknown, suspected or unsuspected, and that this
Agreement contemplates the extinction of all such claims, including claims for
attorneys’ fees. Employee expressly waives any right to assert after the
execution of this Agreement that any such claim, demand, obligation, or cause of
action has, through ignorance, oversight, or for any other reason, been omitted
from the scope of this Agreement. Employee expressly waives any and all rights
and benefits conferred upon him by the provisions of Section 1542 of the Civil
Code of California which provides as follows:

A general release does not extend to claims which the creditor does not know
about or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.

This is the entire agreement between Employee and UGS, and supersedes and
prevails over all other prior and/or contemporaneous agreements, understandings
or representations by or between the parties, whether oral or written. This
Agreement may not be modified or amended, and there shall be no waiver of its
provisions, except by a written instrument executed by Employee and a corporate
officer of UGS. UGS has made no promises to Employee other than those in this
Agreement.

EMPLOYEE ACKNOWLEDGES HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A AGREEMENT OF ALL KNOWN AND
UNKNOWN CLAIMS.



      UGS Corporation.

          By: ___/s/ Tony Affuso______________________By: ___/s/ Jim
Milton_______________
 

Tony Affuso
      Jim Milton
Date:      11/21/2005     
      Date:      12/1/2005     
 
         
   
 
       
Delivered to Employee On:
 
 

 
       
 
  November 21, 2005  

 
       
By:
 
 

 
       
 
       

